Citation Nr: 1444258	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In February 2014, the Veteran failed to appear for a requested hearing before a Veterans Law Judge at his local VA office in Montgomery, Alabama.  The Veteran did not request a postponement and his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d).  

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1. Bilateral hearing loss is not causally or etiologically related to an in-service event, injury or disease, and did not manifest in service or within one year of the Veteran's discharge from service.

2. Tinnitus is not causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2007, prior to the initial unfavorable adjudication in July 2007.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  

In March 2007, the Veteran stated that he had been treated at VA Medical Center (VAMC) Birmingham, Alabama, and had not been treated by others outside the VA system.  These VA records are in the claims file, and no other relevant records have been identified as outstanding.  

The Veteran indicated that he had received employment related audiology examinations from E. B. Construction (EBC) in Birmingham, Alabama.  In response to VA's attempt to obtain the records, EBC indicated in February 2007 correspondence that they did not have any treatment records for the Veteran for the time period specified, and further indicated that they had no record of his employment in their files, thus indicating that further attempts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(1).  VA informed the Veteran in a February 2010 Statement of the Case that the EBC records were unavailable and that the Veteran was ultimately responsible for submitting the records.  38 C.F.R. § 3.159(e).  Thus, VA made sufficient attempts to obtain the records.  38 C.F.R. §§ 3.159(c)(1), 3.159(e).  

The Board, thus, finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA audiologic examination in March 2007, and an additional VA audiological examination in December 2009.  He was also provided a VA ear, nose, and throat (ENT) examination in December 2009.  The examinations are adequate as audiological testing was performed and opinions were provided which are supported by rationale.  Based on the foregoing, the Board finds the reports, in total, to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For sensorineural hearing loss, as an organic disease of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

A. Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  The evidence of record establishes that the Veteran has a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Further, as a Navy diver he worked under conditions both on the ship and when diving which would have likely exposed him to ear stressors such as pressure and excessive noise.  Thus, the Board must determine whether a nexus exists between the current bilateral hearing loss disability and in-service ear stressors.

The Veteran's June 1965 enlistment report of medical examination contains two audiological reports; both demonstrate normal hearing.  See 38 C.F.R. § 3.385.  The audiological report in box seventy-one, the "audiometer" box of the report of the medical examination, has auditory thresholds of 15 at all tested frequencies, in both ears.  The second audiological report, found in box seventy-three, the "notes" box, appears more valid because it is hand written, reports hearing variance across the frequencies (as opposed to the consistent 15 thresholds), reports more tested frequencies (six frequencies as opposed to four) and is dated July 2, 1965, a later date than the June 1965 date which appears as the initial examination date (in box six of the report of medical examination).    

The second audiological report has thresholds of 15, 10, 10, 10, 20, and 10 in the left ear, and 20, 15, 10, 15, 30, and 10 in the right ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 5000 Hertz.  Parenthetically, prior to November 1967 service department audiological results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological report deemed to be valid, the second report, has been converted to the ISO standard.  Most importantly, both audiological reports show normal hearing on or about the Veteran's enlistment.  See 38 C.F.R. § 3.385.

The Veteran's service treatment records (STRs) also show that he had otitis media in the right ear in May and July 1966.  Subsequently, in January 1968, audiological testing revealed that the Veteran had auditory thresholds of 0, 0, 0, 0, 15 and 15 in the left ear, and auditory thresholds of 0, 0, 0, 5, 0 and 0 in the right ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  These audiological findings in January 1968 reveal normal hearing in both ears.  See 38 C.F.R. § 3.385.  The Board notes that the January 1968 audiological findings were the last recorded while the Veteran was in service, as auditory thresholds were not recorded on the Veteran's January 1969 separation medical examination.

Initially, the Veteran does not contend, and the medical evidence of record fails to show, that hearing loss first manifested within the first post service year or manifested during service to a sufficient degree to identify the disease.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331.  The Veteran's hearing acuity was normal when measured during service.  At a December 2009 examination, the Veteran reported the onset of hearing loss for his left ear as 2004 and the onset of hearing loss for his right ear as, generally, the 1970's.  It is noteworthy that only an onset of hearing loss in January 1970 would be a manifestation within the first post service year necessary for presumptive service connection.  The Board has considered the Veteran's lay statements but has weighed the small window of manifestation, January 1970, the lack of contemporaneous medical evidence, and the absence of complaints for an extended period against the Veteran's lay statements.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable.

The Veteran has stated that his in-service noise exposure and right ear infections have caused his current bilateral hearing loss.  While the Veteran is competent to testify to lay observable facts, such as the onset or persistence of symptoms, he is not competent to opine as to a causal relationship between his in-service noise exposure and his bilateral hearing loss, as such a determination requires medical expertise regarding the inner workings of the ears.  See Jandreau, 492 F.3d at 1377.  

VA provided the Veteran with VA audiological examinations in March 2007 and December 2009.  The audiological examinations do not provide medical opinions; therefore, the Board focuses on the December 2009 VA ENT examination and opinions.  The December 2009 ENT examiner was asked if the Veteran's bilateral hearing loss is at least as likely (50/50 probability or more) due to or a result of noise exposure in service or treatment or right otitis media while in service.  

Regarding both ears, the examiner generally noted that there is nothing in the Veteran's record that speaks of history of treatment for noise exposure while in the service, and that the Veteran had two medical examinations toward the end of his service, January 1968 and 1969, where the results were normal.  The examiner further noted that the Veteran did state that after service he worked as a welder for many years, presently worked at a machine shop, and also participated in hunting with rifles and shotguns (with hearing protection).  

Regarding the left ear, the examiner relied on the lack of noise treatment for noise exposure or left ear infection while in service to conclude that it is less likely than not (less than 50/50 probability) that the Veteran's left side hearing loss was caused by or a result of his military service.  

Regarding the right ear, the examiner recognized the Veteran's treatment for right ear otitis media on two occasions, May and July 1966.  The examiner, however, relied on the Veteran's subsequent normal medical examinations in January 1968 and 1969, as well as a lack of documented treatment for noise exposure, to conclude that the Veteran's right side hearing loss is less likely than not (less than 50/50 probability) caused by or a result of his military service.

No other relevant treatment records, specifically audiological treatment records, have been associated with the claims file. 

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's bilateral hearing loss and his active duty military service.  As explained above, the Veteran is not competent to relate his current hearing loss to service.  Although the Veteran stated on his June 2008 notice of disagreement that VA physicians have consistently told him that his chronic ear infections in the military caused bilateral hearing loss, those statements are not reflected by the VA treatment records.  The most probative evidence is the December 2009 VA examiner's negative opinion.  Because the nexus between current hearing loss and service has not been met, direct service connection is not warranted.  38 C.F.R. § 3.303.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is causally related to his service or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

B.  Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus related to his bilateral hearing loss.  A veteran is competent to testify about in-service and post-service symptoms of tinnitus, because tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  Further, as above, the Board acknowledges the Veteran worked under conditions in the Navy which would have likely exposed him to ear stressors.  Thus, as with bilateral hearing loss above, the Board must determine whether a nexus exists between the current tinnitus disability and in-service ear stressors.

Although medical evidence is generally necessary for a nexus to service, lay evidence can be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence and conflicting statements of the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran's STRs do not mention tinnitus, and his report of medical examination upon leaving the service states that his ears were normal, hearing was normal (whisper voice test), and does not note any significant hearing defects or history for the Veteran.  The Veteran's first mention of tinnitus in his VA medical records occurs in November 2005 when he notes gradual right hearing loss over the last few years, with right nonpulsatile tinnitus.  Subsequently, at a March 2007 VA medical examination, the Veteran stated in his medical history that he has had a gradual onset of bilateral tinnitus for many years, and that the tinnitus was constant.  In December 2009 the Veteran received two medical examinations, one from an audiologist and one from an ENT.  In early December, the Veteran reported to the audiologist that he currently had tinnitus, and also had a history of tinnitus.  In late December, in contrast, the Veteran reported to the ENT examiner that he did not have tinnitus and had no history of tinnitus.  On his March 2010 Form 9, the Veteran again stated he feels his tinnitus is directly related to his hearing loss, which is directly related to his time in the Navy.  

In September 2005, the Veteran reported that he worked as a welder for 35 years.  In March 2007 he stated he was no longer welding, he instead worked at a machine shop.  Also in March 2007, the Veteran denied any recreational exposure to noise.  Subsequently, in December 2009, the Veteran told the ENT examiner that he experienced more noise exposure as a manager of a machine shop than he had as a welder, and that he hunts with rifles and shotguns, but uses hearing protection most of the time.  

The Board notes the inconsistencies in the Veteran's statements.  On numerous occasions the Veteran has claimed a history of tinnitus, but in December 2009, only four months before his March 2010 appeal to the Board, the Veteran stated he did not have any history of tinnitus.  Further, the Veteran has both acknowledged and dismissed exposure to noise at work.  The Board, however, notes that both welding and machining are generally noisy activities, and that as of December 2009 the Veteran had worked in those industries for almost forty years combined.  While human memory may cause someone to be off by small amounts of time, in this case, the presence or absence of a history of tinnitus is more than a misremembering of the minutiae.  The Board finds that the Veteran is an unreliable historian and, in light of the evidence of record, finds that the Veteran has not credibly experienced tinnitus since service.
The Board recognizes that the Veteran has an inherent interest in the outcome of his claim, and notes that the Veteran's statements regarding the nexus of his tinnitus are inconsistent with themselves as well as common knowledge of the noise levels experienced in both welding and machine shop occupations.  Given the combination of bias and inconsistencies, the Board finds the Veteran's lay observations as to nexus are not credible.  

Further, in the December 2009 VA medical examination the ENT examiner used medical expertise to opine that the Veteran's tinnitus is less likely than not (less than 50/50 probability) caused by exposure or treatment while in military service, and there is no medical evidence of record to refute the professional medical opinion of the ENT examiner.  In light of the ENT's expert opinion, the lack of medical evidence refuting that opinion, and the Veteran's statement inconsistencies and bias, the Board finds the ENT examiner's medical opinion more probative than that of the Veteran, and therefore the Board does not find a nexus between the Veteran's tinnitus and his active duty military service.  

Additionally, although the Veteran has related his tinnitus to his hearing loss, the Veteran has not been granted service connection for hearing loss and he is therefore not entitled to service connection for tinnitus on a secondary basis.  See 38 C.F.R. § 3.310.

Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's tinnitus and his active duty military service.  The most probative evidence is the December 2009 VA examiner's negative opinion.  Because the nexus between current tinnitus and service has not been met, direct service connection is not warranted.  38 C.F.R. § 3.303.  Additionally, because service connection has not been granted for hearing loss, service connection for tinnitus on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


